The crucial question raised on this motion to reargue is whether, when plaintiff testified that she saw defendant’s car approaching the intersection when she (plaintiff) was ten feet from the intersection, she meant ten feet from the center of the intersection or ten feet from the beginning of the intersection, or to put it another way, whether there was such ambiguity in her testimony as to leave a jury question and allow a finding that by “intersection” she meant “center” of the intersection rather than the beginning of the intersection. A rereading of the record makes it perfectly clear that whenever plaintiff spoke of “ intersection ” she meant what would ordinarily be considered the intersection, namely the beginning of the intersection and more specifically that when she was ten feet from the intersection and saw defendant’s car approaching she meant and could only be understood to mean the beginning of the intersection. The motion for reargument is accordingly denied. Present — Peek, P. J., Glennon, Cohn, Callahan and Breitel, JJ. [See ante, p. 138.]